Bbaley, J.
The defendant admits that due notice of the time, place and cause of the accident was given, and that one Annis had been entrusted with superintendence of the work of construction within the meaning of St. 1909, c. 514, § 127, cl. 2. It appears that, while engaged about the building, the plaintiff, having been directed by the superintendent to get a set of falls and send them up to fellow workmen standing on a staging at the third story, complied with the order. A workman above let down a rope to the block of the falls, but, the plaintiff having some difficulty in tying the rope to the falls, the superintendent tied it himself, saying to the plaintiff, “Why don’t you tie it this way ?” After the knot had been made the superintendent gave an order to the workman above to “hoist it up.” The falls consisted of a number of feet of rope “badly kinked,” and as the rope ascended it was unsnarled or uncoiled by the plaintiff. But after ascending some twelve feet the knot parted or untied, although the jury could find that it had not been subjected to undue strain and had not come in contact with the staging. The block fell, and, striking the plaintiff, caused personal injuries for which he seeks damages.
A fellow workman warned the plaintiff “to look out,” not, however, as he said in evidence, because the knot looked insecure, but because the staging was encumbered with bricks and other material. The plaintiff testified that he did not hear the warning; and it was for the jury to say as to his further testimony, when referring to the superintendent, “He said he go to the office that way — he go when he get the rope ready. . . . He said go away,” whether the plaintiff should have understood that he was not to untangle the rope but was to retire from beneath the block, or whether with his limited knowledge of our language he understood the superintendent to mean only that he was going away. Peterson v. Morgan Spring Co. 189 Mass. 576, 579. The plaintiff having been at work in the ordinary way under the direction of the defendant’s representative, it was for the jury to determine under all the circumstances whether in its efficient performance he took reasonable precautions. Spicer v. South Boston Iron Co. 138 Mass. 426. 430.
*163The question of the negligence of the superintendent also was for the jury for reasons stated in Meagher v. Crawford Laundry Machinery Co. 187 Mass. 586, Connolly v. Booth, 198 Mass. 577, Feeney v. York Manuf. Co. 189 Mass. 336, and Doherty v. Booth, 200 Mass. 522, which need not be repeated.
By the terms of the exceptions the plaintiff is to have judgment for the amount stipulated.

So ordered.